Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Form 10-K of Employers Holdings, Inc. (the Company) for the year ended December 31, 2008, as filed with Securities and Exchange Commission on the date hereof (the Report), the undersigned hereby, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Douglas D. Dirks Name: Douglas D. DirksTitle: President and Chief Executive Officer Employers Holdings, Inc. Date: February 26, 2009
